DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites that “the additives comprise from about 0 vol% to about 10 vol% of the sealant composition” in lines 3-4; that “the polymeric dispersion comprises up to about 80 vol% of the sealant composition,” and that “the density modifier comprises from about 20 vol% to about 65 vol% of the sealant composition.” It is clear that the limitations mean that there is, for example, 0-10 vol% of the additive in the composition.
Suggested language includes the following: “the sealant composition comprises from about 0 vol% to about 10 vol% of the additives;” “the sealant composition comprises up to about 80 vol% of the polymeric dispersion,” and “the sealant composition comprises from about 20 vol% to about 65 vol% of the density modifier.” 
Claim 11 is objected to because of the following informalities: the phrase “wherein the polymeric dispersion comprises up to about 80 vol% of the sealant composition” in lines 7-8 should be corrected to recite “wherein the sealant composition comprises up to about 80 vol% of the polymeric dispersion.” Likewise, in lines 2-3, the phrase “wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition” should be corrected to state that “wherein the sealant composition comprises from about 0 vol% to about 10 vol% of the additives,” and in lines 11-12, the 
Claim 15 is objected to because of the following informalities:  In line 2, the “.” following “60” and “40” should be removed; and in line 5, the “.” following “44” should be removed.  Appropriate correction is required and is respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of manufacturing an elastomeric mastic sealant composition…” The claim is indefinite because none of the recites steps or components recite an elastomer. It is unclear how the mastic sealant composition can be elastomeric when the claim does not recite that an elastomer is ever added. None of the dependent claims recite an elastomer and thus do not clarify the indefinite issue present in claim 1. Therefore, claim 1 and all claims dependent thereon are indefinite. 
Claim 2 is indefinite because it depends from itself. A suggestion to clarify the issue is to recite that claim 2 depends from, claim 1. 
Claim 14 recites “…wherein the sealant composition is an elastomeric mastic.” The claim is indefinite because at no point does the method recite that an elastomer is added or present. It is therefore unclear how the sealant can be elastomeric. 
Claim 15 recites “wherein a cured state of the sealant is the closed-cell air barrier thermally insulating foam.” There is insufficient antecedent basis for “the closed-cell air barrier thermally insulating foam.” The claim does not previously refer to a closed-cell air barrier thermally insulating, and thus, stating “the closed-cell air barrier thermally insulating foam” renders the claim indefinite. Claims 16-20 depend from claim 15 and do not clarify the issues of claim 15 and are therefore also indefinite. 
Claim 17, recites “freeze/thaw/blowing agent” in line 6. It is unclear what is meant by “freeze/thaw/blowing agent.” It is not clear if these terms are in the alternative, or if a single compound is intended to meet all three functions. It is also unclear how a component can simultaneously perform the functions of freeze and thaw, as these are mutually exclusive, and a blowing agent. A suggestion to clarify the issue would be to recite “a freeze agent, a thaw agent, and/or a blowing agent.” This would indicate that any one or a combination of any of the components is present. 

Allowable Subject Matter
Claims 11-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance of claims 11-13 is the recitation of a process comprising mixing a liquid and additives in vessel comprising sweeping blades, wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition; dosing a polymeric dispersion into the mix of liquid additives, wherein the polymeric dispersion comprises up to about 80 vol% of the sealant composition, and dosing a density modifier comprising microspheres into the vessel, wherein the density modifier comprises from about 20 vol% to about 65 vol% of the sealant composition.
 There are no prior art rejections over claims 1-10 and 14-20. However, the indefinite issues discussed above must be corrected in order for these claims to be allowed. 
The closest prior art references are the following: (1) Wickert et al. (US 6,214,450); (2) Conrad (US 2013/0020410); (3) Dauber et al. (US 5,916,671); (4) Hubert et al. (US 2004/0031143). 
Wickert et al. teach a composition used for sealing (making it a sealant composition; see claim 1 and entire contents of Wickert reference) comprising 33.80 volume% of acrylic polymer latex dispersion and 36.12 volume% Dualite M6001AE hollow microspheres. Additives are further included in the compositions of Wickert et al., such as mica (see column 5, line 4). See Table X of Wickert et al. Dualite microspheres comprise an outer shell (made from vinylidene chloride) encapsulating a gas. The microspheres will necessarily provide thermal insulating properties in the composition in which they are utilized. The compositions of Wickert et al. are elastomeric (column 5, lines 56-62). A sealant is necessarily a “barrier” by virtue of its definition. The hollow microspheres of Wickert are necessarily pre-expanded, compressible microspheres which are a density modifier which will necessarily result in an “altered density” of the composition to which they are added. The dried coating composition of Wickert et al. is spongy and elastomeric, having the pre-expanded microspheres dispersed within it. This makes the composition, which is a spongy, elastomeric composition having pre-expanded (i.e. foamed) particles dispersed within it, a foam. Wickert et al. teach that the composition can be applied using an airless sprayer or brush (col. 2, ln. 28-30). 
Conrad teaches an apparatus for applying a mastic, caulking, adhesive, sealant, or other building product. In an embodiment, a fluid such as a blowing agent are combined with a polymer and optional other components. A spray foam insulation may be produced. See ¶77. 
Dauber et al. teach a product made from a composition comprising a mixture of PTFE, which can be in the form a dispersion (making it a polymeric dispersion; see col. 4, ln. 63) and microspheres, preferably from 5 to 85% by weight microspheres (see col. 4, ln. 63-66), meaning the dispersion is present in an amount of from 95 to 15% by weight. Expressly named examples of microspheres include EXPANCEL, which are polymeric microspheres having a shell which encapsulates a gas. The EXPANCEL microspheres disclosed in Dauber may be pre-expanded, as both unexpanded and expanded properties are disclosed. Dauber expressly states that the composition of the invention can be used before, during, or after microsphere expansion (col. 5, ln. 15-18).  The composition of Dauber is used in “sealing” product applications. See entire Dauber et al. reference, and for example, col. 8, ln. 56-57. Optional additives may further be added to the compositions of Dauber. See col. 7, ln. 40-50. Dauber specifically states that the expanded composition can withstand compression, meaning the expanded microspheres are compressible. See col. 5, ln. 50-52 of Dauber. The density of the compositions of Dauber will necessarily be “altered” by addition of the microspheres. Dauber teaches that if further density reduction is desired, the microspheres can be further heated and expanded. See column 5, lines 11-15. 
Wicket et al., Conrad et al., and Dauber et al. fail to teach a method by which a sealant composition is formed by first mixing a liquid and additives, wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition; dosing a polymer dispersion into the mix of liquid and additives, and dosing the microspheres (the density modifier). 

Hubert et al. teach a composition for use as a sealant (abstract). The compositions comprise a plastisol, which are dispersions of polymeric resins in plasticizers (and therefore contain liquid and additives). See (¶6). The compositions further include hollow glass microspheres, which are a density modifier. The components are mixed under vacuum to provide the plastisol composition which is used as a sealant. See ¶34. 
Hubert et al. fails to teach the liquid and additives are mixed followed by dosing with up to 80 vol% of a polymeric dispersion, followed then by dosing with from about 20 vol% to about 65 vol% of the microspheres. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766